Case 2:19-cv-03640-JMA-AKT Document 11-6 Filed 08/23/19 Page 1 of 4 PagelD #: 268

EXHIBIT ‘C’
Case 2:19-cv-03640-JMA-AKT Document 11-6 Filed 08/23/19 Page 2 of 4 PagelD #: 269

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

sialataiaiaiaianaiaiaiananeniaiaeeideeeeoe »4
WINDWARD BORA LLC, 19-cv-03640-JMA-AKT
Plaintiff,
AFFIDAVIT OF
-against- STATEMENT
OF DAMAGES
VLADIMIR TOBON,
Defendant(s).
--X
STATE OF FLORIDA )
) ss:
COUNTY OF MIAMI-DADE)

Yonel Devico, being duly sworn, deposes and says:

1. Iam the Member of Windward Bora LLC (“Windward”). I am fully familiar with all of the
facts and circumstances herein. I have access to Windward’s business records including the
business records relating to the loan of Vladimir (the “Borrower”), borrower in the present
action.

2. I make this affidavit based upon my review and examination of the records relating to the
Borrower’s loan and from my own personal knowledge of how they are kept and maintained
in the regular course of Windward’s business. It is the regular course of business to keep and
maintain such records.

3. This Affidavit is offered to the Court to provide an explanation as to the amounts owed to
Windward.

4. Windward is the owner and holder of the Mortgage and Note, described in the Complaint,

which is annexed as Exhibit ‘A’ to this instant Motion.

5. This Affidavit was prepared from my records and correctly sets forth the amounts due and
owing on the Note and Mortgage mentioned in the Complaint herein. No payments have been

made on account of any of the iterns as set forth below.
Case 2:19-cv-03640-JMA-AKT Document 11-6 Filed 08/23/19 Page 3 of 4 PagelD #: 270

6. This loan is due for the payment due on December 1, 2014. The original Mortgage amount was
$79,500.00.

7. As of August 13, 2019, the outstanding principal balance is $73,798.87.

8. In addition to the outstanding principal amount being owed, Defendant owes interest from
November 1, 2014 to August 13, 2019 totaling $35,793.00.

9, Pursuant to the terms of the Note, at the time of default, the interest rate was 10.00%. Interest
is calculated by taking the principal balance (i.e. $73,798.87) and multiplying it by 10.00%
and then dividing that number by 360 days to obtain the per diem interest which, in this case,
equals $20.50. Since the date of default is December 1, 2014 (and interest pursuant to the Note
is paid in arrears), the interest is calculated from November 1, 2014 through August 13, 2019
which is 1746 days. 1746 days multiplied by the per diem of $20.50 equals the total past-due
interest of $35,793.00.

10. The total past due interest in the amount of $35,793.00 plus the principal balance in the amount
of $73,798.87, equals the total amount owed on this loan in the amount of $109,591.87.

11, The mortgaged premises consist of one (1) parcel of land and one (1) tax lot located in the
County of Suffolk, State of New York.

12. I respectfully request that the Court allow the premises be sold as one (1) parcel.

13.1 am making this Affidavit knowing full well that the United States District Court, Eastern

District of New York is relying upon the truth of the statements contained herein.

Windward Bora LLC

s

 

Print Na -Yonel Devico
Titke- Member
Case 2:19-cv-03640-JMA-AKT Document 11-6 Filed 08/23/19 Page 4 of 4 PagelID #: 271

State of Florida )

)
County of Miami-Dade)

On the qs day of August in the year 2019 before me, the undersigned, personally
appeared Yonel Devico, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is(are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person upon behalf of which
the individual(s) acted, executed the instrumept, and that such individual made such appearance
before the undersigned in the City of Pies Beach , State of _ Flas .

 

Notary Public State of Florida
> Brandon K Ramos

My Commission GG 262659

Expires 12/00/2022

 
